
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2010-0003; Internal Agency Docket No. FEMA-B-1127]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule; correction.
        
        
          SUMMARY:
          On September 13, 2010, FEMA published in the Federal Register a proposed rule that contained an erroneous table. On December 10, 2012, a correction to that original notice was published in the Federal Register. This notice provides corrections to that initial table and the correction notice, to be used in lieu of the information published at 75 FR 55515 and 77 FR 73394. The table provided here represents the flooding sources, location of referenced elevations, effective and modified elevations, and communities affected for Mercer County, Pennsylvania (All Jurisdictions). Specifically, it addresses the following flooding sources: Baker Run, Little Shenango River, Munnell Run, Neshannock Creek, Otter Creek, Sawmill Run, Shenango River, and Wolf Creek.
        
        
          DATES:
          Comments are to be submitted on or before July 15, 2013.
        
        
          ADDRESSES:

          You may submit comments, identified by Docket No. FEMA-B-1127, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064 or (email) Luis.Rodriguez3@fema.dhs.gov.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064 or (email) Luis.Rodriguez3@fema.dhs.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) publishes proposed determinations of Base (1% annual-chance) Flood Elevations (BFEs) and modified BFEs for communities participating in the National Flood Insurance Program (NFIP), in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are minimum requirements. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings.
        Correction

        In the proposed rule published at 75 FR 55515 in the September 13, 2010, issue of the Federal Register, FEMA published a table under the authority of 44 CFR 67.4. Corrections to that table were subsequently published at 77 FR 73394 in the December 10, 2012, issue of the Federal Register under the authority of 44 CFR 67.4. The corrected table, entitled “Mercer County, Pennsylvania (All Jurisdictions)” addressed the following flooding sources: Baker Run, Little Shenango River, Munnell Run, Neshannock Creek, Otter Creek, Sawmill Run, Shenango River, and Wolf Creek. That table contained inaccurate information as to the location of referenced elevation, effective and modified elevation in feet, and/or communities affected for the flooding source Shenango River. In addition, several of the map repository addresses and the community names of the City of Hermitage and the Borough of Wheatland included in the notice were incorrect. In this notice, FEMA is publishing a table containing the accurate information, to address these prior errors. The information provided below should be used in lieu of that previously published.
        Correction
        In proposed rule FR Doc. 2010-20966, beginning on page 55527 in the issue of September 13, 2010, make the following correction. On pages 55522-55523, correct the Mercer County, Pennsylvania table as follows:
        
           
          
            Flooding source(s)
            Location of referenced elevation **
            * Elevation in feet (NGVD) 
              + Elevation in feet 
              (NAVD) 
              # Depth in feet above ground 
              ⁁ Elevation in meters 
              (MSL) 
            
            Effective 
            Modified
            Communities affected
          
          
            
              Mercer County, Pennsylvania (All Jurisdictions)
            
          
          
            Baker Run
            Approximately 55 feet upstream of Highland Road
            None
            +1114
            City of Sharon.
          
          
              
            Approximately 30 feet downstream of Richmond Drive
            None
            +1117
          
          
            Little Shenango River
            Approximately 0.94 mile downstream of the confluence with Little Shenango River Tributary 1
            None
            +968
            Township of Sugar Grove.
          
          
              
            Approximately 0.9 mile downstream of the confluence with Little Shenango River Tributary 1
            None
            +968
          
          
            Munnell Run
            Approximately 0.31 mile upstream of Home Street
            None
            +1125
            Township of Findley.
          
          
             
            Approximately 0.21 mile downstream of Franklin Street
            None
            +1131
          
          
            Neshannock Creek
            Approximately 425 feet downstream of the intersection of Plantation Drive and Cypress Lane
            None
            +1093
            Township of Findley.
          
          
             
            Approximately 0.3 mile upstream of the intersection of Schaffer Road and Grove City Road
            None
            +1095
          
          
            Otter Creek
            Approximately 0.28 mile upstream of the confluence with Munnell Run
            None
            +1099
            Township of Findley.
          
          
             
            Approximately 0.3 mile upstream of the confluence with Munnell Run
            None
            +1099
          
          
            Sawmill Run
            Approximately 0.35 mile upstream of the confluence with Sawmill Run Tributary 1
            None
            +1164
            Township of Sandy Lake.
          
          
             
            Approximately 0.46 mile upstream of the confluence with Sawmill Run Tributary 1
            None
            +1165
          
          
            Sawmill Run
            Approximately 0.23 mile downstream of Franklin Street (just below Maple Street)
            None
            +1167
            Borough of Stoneboro.
          
          
             
            Approximately 305 feet upstream of Franklin Street
            None
            +1167
          
          
            Shenango River
            Approximately 690 feet upstream of the confluence with Big Run No. 1
            None
            +930
            Borough of Greenville, Township of West Salem.
          
          
             
            Approximately 295 feet upstream of the intersection of Clinton Street and Canal Street
            None
            +943
          
          
            Shenango River
            Approximately 275 feet upstream of the confluence with Shenango River Tributary 3
            None
            +835
            City of Hermitage.
          
          
             
            Approximately 490 feet downstream of the confluence with Little Yankee Run
            None
            +845
          
          
             
            Just downstream of Clark Street
            None
            +856
          
          
             
            Approximately 820 feet upstream of the confluence with Big Run No. 2
            None
            +859
          
          
            Shenango River
            Approximately 2,400 feet upstream of I-80
            +832
            +833
            Township of Shenango.
          
          
             
            Approximately 1.1 miles upstream of I-80
            +832
            +833
          
          
            Shenango River
            Approximately 645 feet downstream of Sieg Hill Road
            None
            +833
            Borough of Wheatland.
          
          
             
            Approximately 1,000 feet upstream of Sieg Hill Road
            None
            +834
          
          
            Shenango River
            Approximately 0.34 mile upstream of the confluence with the Little Shenango River
            None
            +949
            Township of West Salem.
          
          
             
            Approximately 200 feet downstream of Porter Road
            None
            +951
          
          
            Wolf Creek
            Approximately 0.21 mile upstream of the confluence with Barmore Run
            None
            +1220
            Township of Pine.
          
          
             
            Approximately 0.34 mile downstream of the intersection of Craig Street and Garden Avenue
            None
            +1226
          
          
             
            Approximately 0.2 mile downstream of the intersection of Craig Street and Garden Avenue
            None
            +1226
          
          
             
            Approximately 0.38 mile downstream of State Route 58 (Main Street)
            None
            +1226
          
          
            
             
            Approximately 0.22 mile downstream of the confluence with Black Run
            None
            +1245
          
          
             
            Approximately 0.21 mile downstream of the confluence with Black Run
            None
            +1245
          
          
            * National Geodetic Vertical Datum.
          
          
            + North American Vertical Datum.
          
          
            # Depth in feet above ground.
          
          
            ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
          
          
            
              ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
          
          
          
            Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472.
          
          
          
            
              ADDRESSES
            
          
          
          
            
              Borough of Greenville
            
          
          
            Maps are available for inspection at the Borough Building, 125 Main Street, Greenville, PA 16125.
          
          
          
            
              Borough of Stoneboro
            
          
          
            Maps are available for inspection at the Borough Building, 59 Lake Street, Stoneboro, PA 16153.
          
          
          
            
              Borough of Wheatland
            
          
          
            Maps are available for inspection at the Borough Building, 71 Broadway Avenue, Wheatland, PA 16161.
          
          
          
            
              City of Hermitage
            
          
          
            Maps are available for inspection at City Hall, 800 North Hermitage Road, Hermitage, PA 16148.
          
          
          
            
              City of Sharon
            
          
          
            Maps are available for inspection at the Municipal Building, 155 West Connelly Boulevard, Sharon, PA 16146.
          
          
          
            
              Township of Findley
            
          
          
            Maps are available for inspection at the Findley Township Building, 369 McClelland Road, Mercer, PA 16137.
          
          
          
            
              Township of Pine
            
          
          
            Maps are available for inspection at the Pine Township Building, 545 Barkeyville Road, Grove City, PA 16127.
          
          
          
            
              Township of Sandy Lake
            
          
          
            Maps are available for inspection at the Township Building, 3086 Sandy Lake-Grove City Road, Sandy Lake, PA 16145.
          
          
          
            
              Township of Shenango
            
          
          
            Maps are available for inspection at the Shenango Township Building, 3439 Hubbard-West Middlesex Road, West Middlesex, PA 16159.
          
          
          
            
              Township of Sugar Grove
            
          
          
            Maps are available for inspection at the Sugar Grove Township Building, 359 Groover Road, Greenville, PA 16125.
          
          
          
            
              Township of West Salem
            
          
          
            Maps are available for inspection at the West Salem Township Building, 610 Vernan Road, Greenville, PA 16125
          
        
        
        
          (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
        
        
        
          Roy E. Wright,
          Deputy Associate Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
        
      
      [FR Doc. 2013-08045 Filed 4-12-13; 8:45 am]
      BILLING CODE 9110-12-P
    
  